UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6583


DARRELL J. DEBREW,

                Plaintiff - Appellant,

          v.

BRANDON BROOKS; P. COLLINS; LT. DODSON; C. EICHENLAUB; MRS.
FAUCETT; GLENN O. FORD; CANDICE GREGORY; TRACY JOHNS;
CAMILLE JOHNSON; HARLEY LAPPIN; LT. RODENBAUGH; HARRELL
WATTS; K. M. WHITE; JOHN DOE, Mail Room Employee; HANK
PAULSON; JOHN DOE, Treasury Department Employee,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-ct-03198-D)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrell James DeBrew, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Darrell    James    DeBrew       appeals      the   district       court’s

orders denying relief on his complaint filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.       388    (1971),      and   denying       his      subsequent       motion    for

reconsideration.            We   have   reviewed         the    record   and    find    no

reversible error.           Accordingly, we affirm substantially ∗ for the

reasons stated by the district court.                          DeBrew v. Brooks, No.

5:10-ct-03198-D (E.D.N.C. July 22, 2011 & Jan. 24, 2012).                               We

dispense         with   oral     argument     because        the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




       ∗
       Although we decline to find that DeBrew’s challenges to
his disciplinary convictions are barred by Heck v. Humphrey, 512
U.S. 477, 486-87 (1994), we have reviewed the merits of DeBrew’s
claims and agree that he fails to state a claim upon which
relief may be granted.



                                              2